Citation Nr: 9914301	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-33 994	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for bilateral serous 
otitis media.

2. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (T/R).


REPRESENTATION

Richard A. Lustgarten, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from October 1969 to September 
1971.  This appeal arises from a June 1997 rating action 
which denied a T/R and service connection for bilateral 
serous otitis media.


REMAND

Of record is VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative, signed by the 
veteran in September 1996, designating the Disabled American 
Veterans (DAV) as his authorized representative.  On VA Form 
9 which was received in November 1997, the veteran requested 
a hearing before a Member of the Board of Veterans Appeals 
(Board) at the RO.  Form 9 was accompanied by a statement 
from a DAV representative who reiterated the veteran's 
request for a hearing before a Member of the Board at the RO.  
In February 1998, a DAV representative submitted additional 
evidence in support of the veteran's claim for a T/R.  By 
letters of March 1999, the RO notified the veteran and the 
DAV of a hearing which had been scheduled for the veteran 
before a Member of the Board at the RO on 29 April 1999; the 
addressees were requested to notify the RO immediately if 
they would be unable to attend the scheduled hearing, or if 
they wanted to withdraw the request for a hearing at any time 
before the scheduled date.  

On 19 April 1999, the RO received a letter from Richard A. 
Lustgarten, Attorney, to the effect that his office 
represented the veteran with respect to the issues on appeal 
and requesting that the hearing scheduled for 29 April be re-
scheduled for a date a month or 2 later, inasmuch as the 
attorney would not be able to appear due to other 
commitments, and the veteran was in the process of obtaining 
additional evidence which he wanted to present at the 
hearing.  By letter of May 1999, the RO notified the veteran 
and the DAV that, inasmuch as the veteran failed to appear 
for the hearing on 29 April, his records were being 
transferred to the Board in Washington, D.C. for a decision 
in this appeal.   

Inasmuch as the RO failed to timely act upon the new 
representative's timely-received request for a postponement 
of the hearing scheduled for 29 April, the Board finds that 
due process of law requires that this case be REMANDED to the 
RO for the following action: 

1. The RO should contact the veteran and 
request him to execute an appropriate 
power of attorney (POA) designating 
Attorney Lustgarten as his authorized 
representative in this appeal, which 
POA should be associated with the 
claims folder.

2. The RO should then re-schedule, at the 
first convenient opportunity, a 
hearing for the veteran, any 
witnesses, and his new representative 
before a Member of the Board traveling 
to the RO for the purpose of 
conducting such hearings. 

After the hearing has been held, the case should be returned 
directly to the Board for further appellate consideration.  
No further action on the part of the RO is required with 
respect to the issues on appeal.  The RO need not 
readjudicate the claims, and a Supplemental Statement of the 
Case need not be issued. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1999) 
(hereinafter, the "Court") for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


